IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                       May 2000 Session

                 STATE OF TENNESSEE v. JARVIS LOVERSON


               Appeal as of Right from the Criminal Court for Shelby County
                          No. 98-04583-4    Joseph Dailey, Judge



                   No. W1999-01750-CCA-R3-CD - Filed October 23, 2000


A Shelby County jury convicted the appellant, Jarvis Loverson, of one (1) count of theft of property
over $1,000, a Class D felony, and one (1) count of attempted theft of property over $10,000, a Class
D felony. The trial court sentenced the appellant as a Range II offender to consecutive terms of
twelve (12) years for each offense. On appeal, the appellant contends that the evidence is
insufficient to sustain his convictions for theft of property and attempted theft of property. After
thoroughly reviewing the record before this Court, we conclude that the state failed to present any
evidence regarding the value of the subject property. As a result, the appellant’s conviction for theft
of property over $1,000 is modified to theft of property valued at $500 or less, and his conviction
for attempted theft of property over $10,000 is modified to attempted theft of property with a value
of $500 or less.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court of Shelby County
                               is Modified and Remanded.

JERRY SMITH, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR., and
ROBERT W. WEDEMEYER , JJ., joined.

Charles E. Waldman, Memphis, Tennessee, attorney for the Appellant, Jarvis Loverson.

Paul G. Summers, Attorney General and Reporter, Mark E. Davidson, Assistant Attorney General,
and William L. Gibbons, District Attorney General and Dan Byer, Assistant District Attorney,
attorneys for the Appellee, State of Tennessee.

                                             OPINION

                                                  I.

      At approximately 10 p.m. on November 13, 1997, Cindy Lemmons was driving towards her
home on Flint Street in Shelby County when she noticed a man inside the van belonging to her
neighbor, Jimmy Morris. The door to the van was open, and the man inside was leaning over the
steering wheel. Ms. Lemmons observed two (2) other men standing beside the passenger door, and
a white car was parked across the street. Lemmons continued to observe the men as she pulled her
vehicle into the driveway of her home. She then went inside her home and called Mr. Morris to
inform him that someone was inside his vehicle. Lemmons walked back outside, but the three (3)
men had disappeared.
         Shortly thereafter, the police arrived on the scene pursuant to a call made by another
neighbor, Vicki Edwards. Edwards heard a motor vehicle running outside of her window, and when
she looked outside to investigate, she observed the suspicious activity and notified the law
enforcement authorities. Soon after Lemmons drove into her driveway, Edwards watched the men
abandon the van and then get into the white car. Suddenly, the men jumped out of the car and ran
away in different directions.
         After the police arrived, Lemmons looked into the van and saw a screwdriver shoved into
the steering column.
         Detective William Youngman and Officer Frederick Otts were two of the officers who
responded to the scene. Upon arriving, Youngman saw three (3) individuals fitting the suspects’
descriptions. The officer followed them and was able to catch up with them as they climbed over
a fence. Although two (2) of the suspects were able to elude the officer,1 the appellant was
ultimately captured by the combined efforts of Officer Otts and Detective Youngman.
         Officers discovered that the white car which was parked across the street from the van
belonged to Martha Hodges. Hodges had reported her vehicle stolen after the vehicle disappeared
during the night of November 4, 1997. When Hodges later reacquired her vehicle, she observed
damage to her automobile. In particular, she noticed that the vehicle’s steering column was broken.
         Ricardo Dale and Deverance Bledsoe, the other men involved in the incident, testified for
the state at trial. Both men had previously pled guilty to one (1) count of theft of property over
$1,000 and one (1) count of attempted theft of property over $10,000. Both testified that they had
been riding around in a white vehicle when the car ran out of gas. Although Dale could not recall
“nothing [sic] about the van,” Bledsoe acknowledged that Dale was attempting to steal the van prior
to the arrival of police. Bledsoe testified that he and the appellant watched to ensure that no one saw
them breaking into the van.
         The jury convicted the appellant of one (1) count of theft of property, the Hodges’
automobile, with a value over $1,000, and one (1) count of attempted theft of property, the Morris’
van, with a value over $10,000. The trial court sentenced the appellant as a Range II offender to
consecutive terms of twelve (12) years for each offense. From his convictions, the appellant now
brings this appeal.
                                                    II.
         In his sole issue on appeal, the appellant challenges the sufficiency of the evidence.
Specifically, he argues that the evidence presented at trial did not establish that he had knowledge
(1) that the Hodges’ vehicle was stolen; and (2) that Dale was attempting to steal the Morris’ van.
Thus, he claims that the state failed to present sufficient evidence that he possessed the requisite
criminal intent for the offenses of theft of property and attempted theft of property.


       1
           The oth er suspec ts, Ricardo Dale and Devera nce Bled soe, were eventua lly capture d by oth er officers.

                                                           -2-
                                                    A.
         When an appellant challenges the sufficiency of the evidence, this Court does not reweigh
or reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). A jury verdict
approved by the trial judge accredits the state’s witnesses and resolves all conflicts in favor of the
state. State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn.
1992).
         On appeal, the state is entitled to the strongest legitimate view of the evidence and all
legitimate or reasonable inferences which may be drawn therefrom. State v. Bigbee, 885 S.W.2d at
803; State v. Harris, 839 S.W.2d at 75. This Court will not disturb a verdict of guilt due to the
sufficiency of the evidence unless the defendant demonstrates that the facts contained in the record
and the inferences which may be drawn therefrom are insufficient, as a matter of law, for a rational
trier of fact to find the accused guilty beyond a reasonable doubt. State v. Brewer, 932 S.W.2d 1,
19 (Tenn. Crim. App. 1996). Accordingly, it is the appellate court’s duty to affirm the conviction
if the evidence, viewed under these standards, was sufficient for any rational trier of fact to have
found the essential elements of the offense beyond a reasonable doubt. Tenn. R. App. P. 13(e); State
v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994).
                                                    B.
         The appellant contends that the state failed to present sufficient evidence that he knowingly
obtained or exercised control over Mrs. Hodges’ vehicle. He argues that there is no evidence in the
record that he actually took the vehicle or that he knew that the vehicle had been stolen. We
disagree.
         “A person commits theft of property if, with intent to deprive the owner of property, the
person knowingly obtains or exercises control over the property without the owner’s effective
consent.” Tenn. Code Ann. § 39-14-103.
         The appellant and his accomplices were seen in the Hodges’ vehicle shortly prior to their
arrest on November 13. Mrs. Hodges testified at trial that she reported the vehicle stolen after the
automobile disappeared during the night of November 4-5. She stated that when she re-obtained her
vehicle several weeks later, the steering column on the vehicle had been broken.
         Moreover, Ricardo Dale testified that the appellant was driving the Hodges’ vehicle on the
night of November 13, and he further stated that he had seen the appellant driving the car “once or
twice” on prior occasions. It is well-established that possession of recently stolen goods “gives rise
to an inference that the possessor has stolen them.” State v. Tuttle, 914 S.W.2d 926, 932 (Tenn.
Crim. App. 1995). There is sufficient evidence in the record for a rational juror to conclude that
either the appellant took the Hodges’ vehicle or knowingly exercised control over the stolen
property. Therefore, the evidence is sufficient to sustain the jury’s finding that the appellant is guilty
of theft of property.
                                                    C.
         The appellant also claims that the state failed to present sufficient evidence that he attempted
to steal the Morris’ van. He alleges that he merely stood on the street while his accomplice, Ricardo
Dale, attempted to steal the van. Thus, he asserts that the record does not demonstrate that he
intended to take the van as required by the criminal attempt statute.
         “A person commits criminal attempt who, acting with the kind of culpability otherwise
required for the offense . . . [a]cts with intent to complete a course of action or cause a result that


                                                   -3-
would constitute the offense, under the circumstances surrounding the conduct as the person believes
them to be, and the conduct constitutes a substantial step toward the commission of the offense.”
Tenn. Code Ann. § 39-12-101(a)(3). The evidence at trial showed that the appellant and Bledsoe
stood outside the Morris’ van while Dale attempted to steal the van. Indeed, the appellant concedes
in his brief that he was “standing on the corner while [Dale] attempted to steal the red van.”
Furthermore, Bledsoe testified that he and the appellant were watching to make sure that no one saw
them stealing the van.2 Additionally, after the appellant and his accomplices fled the scene,
Lemmons peered inside the van and saw a screwdriver shoved into the steering column. Although
the appellant contends that there is no evidence in the record establishing his intent to commit a theft,
a trier of fact may infer the element of intent from circumstantial evidence. State v. Chrisman, 885
S.W.2d 834, 838 (Tenn. Crim. App. 1994). The evidence is clearly sufficient to support the jury’s
finding of guilt for the attempted theft of the van.
                                                   D.
         Although not raised by the appellant, this Court notes that the state failed to present any
evidence regarding the value of the Hodges’ vehicle or the value of the Morris’ van. The value of
the property taken is an element of the offense of theft. See State v. Mike Wayne Tate, C.C.A. No.
03C01-9204-CR-127, 1993 Tenn. Crim. App. LEXIS 146, at * 3, Bradley County (Tenn. Crim. App.
filed March 4, 1993, at Knoxville); Tenn. Code Ann. § 39-14-105. Thus, because the state presented
no proof regarding the value of the subject property, his convictions for theft of property over $1,000
and attempted theft of property over $10,000 may not stand.3 While this Court may not presume the
range of value of either vehicle, we can assume that each vehicle has a monetary value over zero.
As a result, the appellant’s conviction for theft of property must be modified to theft of property
valued at $500 or less, a Class A misdemeanor. Tenn. Code Ann. § 39-14-105(1). Additionally, the
appellant’s conviction for attempted theft is modified to attempted theft of property valued at $500
or less, a Class B misdemeanor. Tenn. Code Ann. § 39-12-107(a); 39-14-105(1).

                                                            III.

        After a thorough review of the record before this Court, we hold that the evidence is
sufficient to sustain the appellant’s convictions for theft of property and attempted theft of property.
However, because the state failed to present adequate evidence regarding the value of the subject
property, the appellant’s conviction for theft of property over $1,000 is modified to theft of property
valued at $500 or less, and his conviction for attempted theft of property over $10,000 is modified




         2
             The jury was properly charged regarding criminal responsibility of another.

         3
            The state concedes that the evidence is insufficient to sustain the appellant’s conviction for attempted theft
of property over $10,000 due to the failure to present any proof regarding the property’s value, but argues that the
evidence is sufficient to sustain the appellant’s conviction for theft of p roperty o ver $1,0 00. Essen tially the State asks
us to take judicial notice that a 1991 Chrysler New Yorker has a value in excess of $1,000. Because the value of a given
autom obile m ay vary widely due to the relative condition of the vehicle, this is not the type of fact of which we may
take judicial notice. See, Tenn. R. Evid, 201.

                                                             -4-
to attempted theft of property with a value of $500 or less. This case is remanded to the trial court
for resentencing with respect to these misdemeanor convictions.

                                                      ___________________________________
                                                      JERRY L. SMITH, JUDGE




                                                -5-